SUPPLEMENT Dated August 27, 2014 To the Current Prospectus and Statement of Additional Information for: Voya GoldenSelect DVA Plus Voya GoldenSelect Access One Voya Equi-Select Voya GoldenSelect DVA Voya SmartDesign Variable Annuity Voya GoldenSelect DVA Series 100 Voya SmartDesign Signature Voya PrimElite Voya SmartDesign Advantage Voya GoldenSelect Granite PrimElite Voya Simplicity Variable Annuity Voya SpectraSelect Voya GoldenSelect Value Voya SpectaDirect Voya GoldenSelect Premium Plus featuring The Galaxy VIP Fund Issued by Voya Insurance and Annuity Company Through Its Separate Account B, Its Separate Account EQ and Its Separate Account U This supplement updates the prospectus and the statement of additional information for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. IMPORTANT INFORMATION ABOUT THE COMPANY In connection with Voya Financial, Inc.’s rebranding efforts, the following changes are effective September 1, 2014: · ING USA Annuity and Life Insurance Company will be renamed Voya Insurance and Annuity Company; · ING North America Insurance Corporation will be renamed Voya Services Company; · ING Financial Partners, Inc. will be renamed Voya Financial Advisors, Inc.; and · The name ING will be replaced with the name Voya in all product names (e.g., ING GoldenSelect DVA Plus will be renamed Voya GoldenSelect DVA Plus). In general, all other references to the name ING will be replaced with the name Voya with the exception of ING Groep N.V., which will remain unchanged. X.VIACB1-14 August 2014
